DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment filed on 12/02/2021.   The applicant(s) amended claims 1, 4-5, 9, 11, 14 and 19, and canceled claims 3 and 13 (see the amendment: pages 2-9).
The examiner withdrew previous claim rejection under 35 USC 112 (b), because the applicant amended the corresponding claim(s).
The examiner withdrew previous claim rejection under 35 USC 102/103, because the applicant amended the corresponding claim(s) by adding limitations of previous dependent claims that were objected to and indicated as being allowable if rewritten in independent form (see section of “Allowable Subject Matter” of previous office action filed on 09/09/2021). 
 
Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 5 and 11, the instant application is directed to methods and a device for providing information enabling a conversation with a user by executing an artificial intelligence algorithm and/or a machine learning algorithm.  Each of the independent 
“… gathering first situational information from a home monitoring device, the first situational information containing user manipulation information of a first electronic device manipulated by a user; 
gathering, from the first electronic device manipulated by the user, second situational information corresponding to the first situational information, the second situational information containing at least one of operation mode information of the first electronic device or operation completion time information of the first electronic device;
gathering, from the home monitoring device, third situational information containing a behavioral change of the user after the gathering the first situational information; 
generating a spoken sentence to provide to the user based on the first situational information, the second situational information and the third situational information; and
converting the spoken sentence to spoken utterance information to be output to the user, 
(For claims 1 and 11) 
wherein the generating the spoken sentence comprises: 
setting a domain of the spoken sentence to be generated based on the first situational information and the second situational information; 
loading a glossary associated with the domain of the spoken sentence based on the first situational information, the second situation information and the third situational information; and 
after the third situational information is gathered, extracting and combining terms corresponding to the third situational information from the glossary to generate the spoken sentence.”
(For claim 5)
wherein the third situational information contains information associated with the user relocating from a space including the first electronic device to a space including a second electronic device capable of audio output, 

wherein the converting the spoken sentence to the spoken utterance information to be output includes transmitting the spoken utterance information to the second electronic device.”  

The prior art of record, SHIN et al. (US 2021/0239831), TOPCU et al. (US 2021/0065698) and AGRUSA et al. (US 10,152,968), provided numerous related teachings and techniques including: systems and methods of ultrasonic sensing in smart devices by detecting ultrasound pulses via the speaker while audibly communicating with a user via the speaker and microphone, determining positioning of the user based on the one or more received signals and adjusting parameter(s) of the speaker and/or the microphone based on the determined positioning; pre-emptively initializing an automated assistant routine and/or dismissing a scheduled alarm with multiple devices connected within an environment such as a home,  providing access to an automated assistant in response to the user providing a natural language input, generating /creating a setting affecting a function of an automated assistant related to the alarm and executing/performing user-request routine(s)/action(s)/operation(s) corresponding to users’ spoken utterance/sentence; providing speech-based monitoring and/or control of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 

QH/qh
December 31, 2021
/QI HAN/Primary Examiner, Art Unit 2659